EXHIBIT 10.28

Severance Agreement

BY HAND
Mr. Gilbert Klemann

Dear Gil:

We are pleased that you are joining Sotheby’s as Executive Vice President,
Worldwide General Counsel and Secretary, on the terms set forth in our offer
letter dated October 9, 2007 (the “Offer Letter”). This letter sets forth our
understanding and agreement (the “Agreement”) with respect to your rights and
obligations in the event of the termination of your employment with Sotheby’s
(together with all of its subsidiaries and related entities, “Sotheby’s” or the
“Company”). This Agreement is being provided to you because you are a key
employee at the Company and perform highly specialized and unique duties for the
Company. Consequently, Sotheby’s is offering you the following terms and
financial enhancements and those set forth in the Offer Letter to ensure your
continued loyalty to the Company, and so that you will focus fully and
exclusively on your job duties at Sotheby’s. Defined terms used herein are used
with the meanings given to them in Exhibit A.

 

(1)

 

 

 

Severance Arrangements.



 

(a)



 

 

 

If at any time from the date of commencement of employment through December 31,
2009 (the “Applicable Period”), your employment by the Company is terminated by
you for Good Reason or by the Company without Cause, the Company shall pay or
provide you with the following:



 

(i)



 

 

 

The sum of your base salary through the date of termination to the extent not
theretofore paid, any declared and earned but unpaid bonus amount for the prior
calendar year and reimbursement for any unreimbursed expenses incurred through
the date of termination (“Accrued Obligations”); and

 

(ii)

 

 

 

$1,000,000, which amount shall be in lieu of any other payment to which you
might otherwise be entitled under the Company’s Severance Plan.



 

(b)

 

 

 

If during the Applicable Period your employment by the Company is terminated by
the Company for Cause, this Agreement shall terminate without further obligation
to you, except that the Company shall pay or provide you with the sum of your
base salary through the date of termination to the extent not theretofore paid.
You will not be eligible for any bonus for any period prior to or after the date
of termination of your employment.

 

(c)

 

 

 

Any payments payable pursuant to this Paragraph 1 beyond Accrued Obligations
shall only be payable if you deliver to the Company a release, as similarly
required under the Sotheby’s, Inc. Severance Plan, of any and all your claims
(except with regard to claims for payments or benefits specifically payable or
providable hereunder which are not yet paid as of the effective date of the
release, claims for vested accrued benefits, claims under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), or claims
relating to any rights of indemnification under the Company’s certificate of
incorporation or by-laws or claims under any directors and officers liability
insurance policy) occurring up to the release date with regard to the Company
and its respective past or present officers, directors and employees in such
form as may be reasonably requested by the Company.



 

(2)

 

 

 

Certain Agreements. In consideration of the undertakings by the Company in
Paragraph (1) and in the Offer Letter, you agree to be bound by the covenants
and agreements set forth in Exhibit B.





--------------------------------------------------------------------------------



 

 

(3)

 

 

 

Miscellaneous. You may not assign your rights or delegate your obligations under
this Agreement. Sotheby’s shall be entitled to withhold from any payments or
deemed payments under this Agreement any amount of withholding required by law.
This Agreement constitutes the entire agreement between you and Sotheby’s
concerning the subject matter of your employment, with the exception of letters
and documents specifically referenced herein. Any waiver or amendment of any
provision of this Agreement must be done in writing and signed by both parties.

 

(4)

 

 

 

Legal and Equitable Remedies. Sotheby’s shall be entitled to enjoin a violation
by you of any provision hereof. Moreover, the parties hereto acknowledge that
the damages suffered by Sotheby’s as a result of any violation of this Agreement
may be difficult to ascertain. Accordingly, the parties agree that in the event
of a breach of this Agreement by you, Sotheby’s shall be entitled to specific
enforcement by injunctive relief of your obligations to Sotheby’s. The remedies
referred to above shall not be deemed to be exclusive of any other remedies
available to Sotheby’s, including to enforce the performance or observation of
the covenants and agreements contained in this Agreement.

 

(5)

 

 

 

Arbitration. Any dispute, controversy or claim arising out of or relating to
this agreement, or breach thereof (other than an action or proceeding for an
injunction or other equitable relief pursuant to Paragraph 4 hereof), shall be
settled by arbitration in New York City in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association by a single arbitrator. The arbitrator’s award shall be final and
binding upon both parties, and judgment upon the award may be entered in any
court of competent jurisdiction in any state of the United States or country or
application may be made to such court for a judicial acceptance of the award and
such enforcement as the law of such jurisdiction may require or allow.

 

(6)

 

 

 

Severability. If at any time there is a judicial determination by any court of
competent jurisdiction that any provision of this Agreement is unenforceable
against you, the other provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum extent as the court may
judicially determine or indicate to be enforceable under New York law.

 

(7)

 

 

 

Choice of Law/Choice of Forum. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York irrespective
of the principles of conflicts of law, and you consent to the jurisdiction of
the state and federal courts situated in New York City for the purpose of
adjudicating any dispute relating to this Agreement.

 

(8)

 

 

 

Binding on Successor Company. This Agreement shall remain in effect and be
binding upon any successor or assign of Sotheby’s including any entity that
(whether directly or indirectly, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation or otherwise) is
the survivor of the Company or that acquires the Company and/or substantially
all the assets of the Company, and such successor entity shall be deemed the
“Company” for purposes of this Agreement.

 

(9)

 

 

 

Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to you at the address set forth on
the initial page of this Agreement and to the Company at Sotheby’s, 1334 York
Avenue, New York, New York 10021, Attention: EVP, Human Resources or to such
other address as either party may have furnished to the other in writing in
accordance herewith. Any such notice shall be deemed given when so delivered
personally, or, if mailed, five (5) days after the date of deposit in the United
States mail, except that notice of change of address shall be effective only
upon receipt.





--------------------------------------------------------------------------------

Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.

Very truly yours,
SOTHEBY’S

By:

 

/s/ SUSAN ALEXANDER

--------------------------------------------------------------------------------

Susan Alexander
Executive Vice President and
Worldwide Head of Human Resources

 

 

Read, accepted and agreed to this 9th day of October, 2007

/s/ Gilbert Klemann  
Gilbert Klemann



--------------------------------------------------------------------------------



EXHIBIT A

DEFINITIONS

“Cause” shall mean and be limited to:

 

(a)

 

 

 

conviction of a felony crime,

 

(b)

 

 

 

fraud, willful malfeasance, gross negligence, or any other act in connection
with performance of your duties which is materially injurious to the Company.



The Chief Executive Officer shall determine, in his sole discretion, whether the
occurrence or non-occurrence of an event constitutes Cause within the meaning of
this Agreement. Such determination shall be final, binding and conclusive on the
parties hereto.

“Good Reason” shall mean the occurrence of any of the following events:

 

(a)

 

 

 

failure by the Company to pay you a base salary of not less than $500,000,
reduction of your annual incentive bonus target below $300,000 or discontinuance
of your participation in Sotheby’s Executive Bonus Plan or a comparable plan
which pays out based on the Company’s meeting certain financial performance
goals determined annually by the Compensation Committee;

 

(b)

 

 

 

your being required to relocate to a principal place of business more than fifty
(50) miles outside New York, New York without your express consent;

 

(c)

 

 

 

any action by the Company that results in a material diminution in your position
without your express consent (except in connection with the termination of your
employment for Cause or as a result of your death or Permanent Disability or
temporarily as a result of your illness or other absence); and

 

(d)

 

 

 

failure of the Company to maintain directors and officers liability insurance
for your benefit on a basis no less favorable than the basis on which it
generally maintains such insurance for the benefit of other senior executives of
the Company.



provided, however, that the Company shall have thirty (30) days following the
receipt of notice from you of the existence of circumstances constituting Good
Reason to correct such circumstances.

“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of your normal duties and responsibilities hereunder for a period in
excess of six (6) consecutive months.



--------------------------------------------------------------------------------

EXHIBIT B

CERTAIN AGREEMENTS

Notice, Non-Compete and Non-Solicitation Agreement.

You agree to give the Company not less than six months notice prior to
termination of your employment without Good Reason.

Because of the importance of confidentiality, and because you will have
specialized, unique confidential knowledge vital to the Company, you agree that
during the Restricted Period (defined below), you will not, without the consent
of the Company, directly or indirectly, in New York, England or Hong Kong engage
directly or indirectly in the live or on-line Art Auction Business or in any
other business in which the Company is engaged or is actively seeking to be
engaged as of the time that your employment terminates, whether such engagement
by you is as an officer, director, proprietor, employee, partner, owner,
consultant, advisor, agent, sales representative or other participation. For
purposes of this Agreement, the Art Auction Business involves auctions of the
property in the collecting categories that the Company offers for sale in its
core business at the time of termination. For purposes of this Agreement, the
“Restricted Period” is during the course of your employment and the earlier of
(i) six months after the end of the Applicable Period or (ii) twelve (12) months
after the termination of your employment.

In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case directly or indirectly, hire, recruit, solicit or induce any
Sotheby’s employees to terminate their employment with Sotheby’s.

If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable against you, the provisions of this
Agreement shall not be deemed void but shall be deemed amended to apply as to
such maximum time period, geographical scope and to such other maximum extent as
the court may judicially determine or indicate to be enforceable.

Confidentiality Agreement.

As a condition to your continued employment by the Company, you shall be bound
by the Company’s Confidentiality Agreement and Compliance Policies, including
its Auction Rules, Code of Business Conduct and Ethics, Conflicts of Interest
Policy and House Rules (collectively, the “Rules and Policies”).



--------------------------------------------------------------------------------